Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/634,208 filed on 01/27/2020. This application is a 35 USC §371 of International Application No. PCT/CN2018/095965 filed on 07/17/2018. Preliminary amendments filed on 01/27/2020 and 05/26/2020 are entered. Claims 2, 6, 13, 27, 30 and 47 have been amended. Claims 9-11, 14-26, 28, 32, 38-46 and 48 are cancelled. Claims 1-8, 12-13, 27, 29-31, 33-37, and 47 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201710631718.4 filed on 07/28/2017, has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 29, and 47 are objected to because of the following informalities:


Claim 1: should read, “…obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH.”

Claim 5: should read, “wherein the step of…comprises: performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and parsing DCI carried in the bit string according to the DCI format. “

Claim 29: should read, “…transmitting indication information for indicating candidate downlink control information (DCI) payload size to a terminal; and transmitting a DCI corresponding to the indication information to the terminal by a physical downlink control channel (PDCCH).”

Claim 47: should read, “A network device comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the method according to claim 29”, because claim 29 refers to a method for a network device, not a method for a terminal.  

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 29 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1707633 (LG Electronics, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th – 19th May 2017; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a downlink control information detecting method, applied to a terminal, comprising: obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH (Sec. 3: Option 1: UE tries to perform blind decoding attempts for multiple payload sizes for each PDCCH candidate; Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET; Option 3: DCI header including payload size information can be separately sent by gNB…two-stage DCI can be used to support dynamic changes on DCI contents and/or size. Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload. In case, 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size. Considering usage of dynamic DCI contents, especially for subband TPMI for PUSCH, both 1st DCI and 2nd DCI need to be transmitted at least on PDCCH; thus a terminal obtains indication information for indicating a candidate downlink control information (2nd DCI) payload size in the header of the 1st DCI, wherein the 1st DCI has fixed payload size and 2nd DCI has variable DCI payload size, and 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size..). 

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth and NPL1 further discloses wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: receiving first indication information that is configured and transmitted by a network device (Sec. 3: Option 3: DCI header including payload size information can be separately sent by gNB (= a network device).);
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal (Sec. 3: 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size); 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set (Sec. 3, Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET (control resource set)… Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload; because gNB configures a correspondence of candidate PDCCH payload size and CORSET, the blind detection of PDCCH carrying the 2nd DCI is performed in the corresponding CORSET.).

Regarding claim 4, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein the first indication information is further used to indicate at least one default DCI payload size (Sec. 3, Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET (control resource set)… Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload; the 1st DCI with fixed payload is equivalent to a default payload size.).

Regarding claim 29, NPL1 discloses a downlink control information transmitting method, applied to a network device, comprising: transmitting indication information for indicating candidate downlink control information (DCI) payload size to a terminal; and transmitting a DCI corresponding to the indication information to the terminal by a physical downlink control channel (PDCCH) (Sec. 3: Option 1: UE tries to perform blind decoding attempts for multiple payload sizes for each PDCCH candidate; Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET; Option 3: DCI header including payload size information can be separately sent by gNB…two-stage DCI can be used to support dynamic changes on DCI contents and/or size. Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload. In case, 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size. Considering usage of dynamic DCI contents, especially for subband TPMI for PUSCH, both 1st DCI and 2nd DCI need to be transmitted at least on PDCCH; thus a gNB (= a network device) transmits a 1st DCI containing indication information for indicating a candidate downlink control information (2nd DCI) payload size in the header of the 1st DCI, and transmits a candidate PDCCH containing a 2nd DCI corresponding to the indication information to the terminal.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1707824 (MediaTek Inc., 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China, 15th – 19th May 2017; hereinafter “NPL3”).

Regarding claim 3, NPL1 discloses the limitations of claim 2 as set forth. But NPL1 does not disclose wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.  
However, in the same field of endeavor, NPL3 discloses that candidate downlink DCI payload sizes may be communicated to a UE by a base station via higher layer signaling so that a UE can perform blind decoding (Sec. 2.2, Option #1: For example, the gNB can configure a set of potential DCI payload sizes for an UE by higher layer signalling. The UE can do blind decoding based on the configured potential DCI payload sizes. In this way, the blind decoding complexity can be decreased significantly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 2, based on the above teaching from NPL3, to derive the limitations of claim 3, because the first indication information includes candidate DCI payload sizes, and the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to reduce the number of blind decodings a mobile terminal has to perform.

 Claims 5-6, 13, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1701118 (Ericsson, 3GPP TSG-RAN WG1 Ad hoc NR Meeting, Spokane, USA, January 16 – 20, 2017; hereinafter “NPL2”).

Regarding claim 5, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information (Sec. 3: Option 1: UE tries to perform blind decoding attempts for multiple payload sizes for each PDCCH candidate; Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET; Option 3: DCI header including payload size information can be separately sent by gNB…two-stage DCI can be used to support dynamic changes on DCI contents and/or size…1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size; thus a terminal can perform blind detection on the PDCCH containing the 2nd DCI according to the 2nd DCI payload size obtained in the 1st DCI.).  
But NPL1 does not disclose performing blind detection on the PDCCH to obtain a bit string; parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and parsing DCI carried in the bit string according to the DCI format.
However, in the same field of endeavor, NPL2 discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teachings from NPL2, to derive “performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and parsing DCI carried in the bit string according to 

Regarding claim 6, NPL1 and NPL2 disclose the limitations of claim 5 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 5, based on the above teachings from NPL2, to derive “determining the indication field in the bit string according to the correspondence relationship; and parsing the indication field and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result”, because the modification uses prior art elements according to their established functions to 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (the fourth option) which anticipates the genus (MPEP 2131.02).

Regarding claim 13, NPL1 and NPL2 disclose the limitations of claim 6 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, obtain a correspondence relationship between the candidate DCI payload size and the DCI format, and derive “according to the candidate DCI payload size indicated by the indication information, determining a first candidate DCI payload size of the DCI transmitted in the PDCCH; according to the correspondence relationship between the candidate DCI payload size and the DCI format, determining number information of first format corresponding to the first candidate DCI payload size; according to the number 

Regarding claim 33, NPL1 discloses the limitations of claim 29 as set forth, but NPL1 does not explicitly disclose wherein before the step of transmitting a DCI corresponding to the indication information to the terminal by a physical downlink control channel (PDCCH), the method further comprises: configuring an indication field in the DCI; wherein the indication field is used to indicate the DCI format of the DCI.
However, in the same field of endeavor, NPL2 discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 29, based on the above teachings from NPL2, to derive “wherein before the step of transmitting a DCI .

Claims 7-8, 12, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of NPL3.

Regarding claim 7, NPL1 and NPL2 disclose the limitations of claim 5 as set forth, but NPL1 and NPL2 do not disclose wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result.  
However, in the same field of endeavor, NPL3 discloses descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result (Sec. 2.2, Option 2 and Fig. 3: The gNB has higher flexibility in aggregating multiple DCIs. Each DCI has an individual CRC. The CRC helps the UE decompose the aggregated DCI to multiple individual DCIs. For example, assume the lengths of DCIs of the 1st DCI to the Nth DCI are n1, n2, …, and nN, respectively. The CRC error checking at the N DCIs can pass only when the UE gets correct values for n1, n2, …, and nN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 5, based on the above teachings from NPL3, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that UE can do blind decoding based on the configured payload sizes such that the number of blind decodings can be reduced significantly.

Regarding claim 8, NPL1, NPL2, and NPL3 disclose the limitations of claim 7 as set forth, and NPL3 further discloses parsing a specific target field in the bit string, and determining whether the DCI format is correct according to a parsing result; the step of parsing DCI carried in the bit string according to the DCI format comprises: parsing the DCI carried in the bit string according to the DCI format when determining that the DCI format is correct according to a parsing result (Sec. 2.2, Option 2 and Fig. 3: The gNB has higher flexibility in aggregating multiple DCIs. Each DCI has an individual CRC. The CRC helps the UE decompose the aggregated DCI to multiple individual DCIs. For example, assume the lengths of DCIs of the 1st DCI to the Nth DCI are n1, n2, …, and nN, respectively. The CRC error checking at the N DCIs can pass only when the UE gets correct values for n1, n2, …, and nN.).

Regarding claim 12, NPL1 and NPL2 disclose the limitations of claim 6 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
But, NPL1 and NPL2 do not explicitly disclose obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format.  
However, in the same field of endeavor, NPL3 discloses that candidate downlink DCI payload sizes may be communicated to a UE by a base station via higher layer signaling in a predefined manner (Sec. 2.2, Option #1: For example, the gNB can configure a set of potential DCI payload sizes for an UE by higher layer signalling. The UE can do blind decoding based on the configured potential DCI payload sizes. In this way, the blind decoding complexity can be decreased significantly.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 6, based on the above teachings from NPL2, to derive “obtaining first correspondence relationship 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (obtaining first correspondence relationship information in a predefined manner) which anticipates the genus (MPEP 2131.02).

Regarding claim 34, NPL1 and NPL2 disclose the limitations of claim 33 as set forth, but NPL1 and NPL2 do not disclose wherein the step of configuring an indication field in the DCI, comprises: configuring a specific target field in the DCI; and/or, configuring information in a cyclic redundancy check (CRC) field in the DCI after scrambling.  
However, in the same field of endeavor, NPL3 discloses descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result (Sec. 2.2, Option 2 and Fig. 3: The gNB has higher flexibility in aggregating multiple DCIs (= multiple DCI formats). Each DCI has an individual CRC. The CRC helps the UE decompose the aggregated DCI to multiple individual DCIs. For example, assume the lengths of DCIs of the 1st DCI to the Nth DCI are n1, n2, …, and nN, respectively. The CRC error checking at the N DCIs can pass only when the UE gets correct values for n1, n2, …, and nN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 33, 

Regarding claim 35, NPL1, NPL2, and NPL3 disclose the limitations of claim 34 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
Although NPL1, NPL2, and NPL3 do not explicitly disclose “configuring bit number of the indication field in the DCI according to number information of the DCI format corresponding to the candidate DCI payload size indicated by the indication information”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL2.

Regarding claim 36, NPL1, NPL2, and NPL3 disclose the limitations of claim 35 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
Although NPL1, NPL2, and NPL3 do not explicitly disclose “obtaining first correspondence information in a predefined manner; wherein the first correspondence information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL2.

Regarding claim 37, NPL1, NPL2, and NPL3 disclose the limitations of claim 35 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
Although NPL1, NPL2, and NPL3 do not explicitly disclose “wherein after the step of obtaining a correspondence relationship between the candidate DCI payload size and the DCI format, the method further comprises: transmitting second correspondence information to the terminal; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL2.

Claims 27, 30, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kim et al. (US 20130010714 A1; hereinafter “Kim”).

Regarding claim 27, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose a terminal comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the method according to claim 1.
However, in the same field of endeavor, Kim discloses a terminal comprising: a processor, a memory and a computer program stored on the memory and executable on the Abstract: A method for receiving a physical downlink control channel (PDCCH) in a wireless access system for supporting multi-carriers as one embodiment of the present invention comprises the steps of: performing blind decoding in a search space allocated in a terminal to search for a PDCCH; and receiving the PDCCH including downlink control information (DCI) having a size adjusted in the search space; [0228] The UE may receive a PDCCH from the eNode-B through the monitored SS (S950); [0237], [0238] and Fig. 11: mobile station (= a terminal) with  Processor 1120, memory 1180; [0245] For example, software code can be stored in a memory unit 1180 or 1190 so as to be executed by a processor 1120 or 1130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teachings from Kim, to derive the limitations of claim 27, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that UE can do blind decoding based on the configured payload sizes such that the number of blind decodings can be reduced significantly.

Regarding claim 30, NPL1 discloses the limitations of claim 29 as set forth, and NPL1 further discloses wherein the step of transmitting indication information for indicating a candidate downlink control information (DCI) payload size, comprises: transmitting first indication information to the terminal according to the configured DCI payload size (Sec. 3: Option 3: DCI header including payload size information can be separately sent by gNB (= a network device).);
Sec. 3: 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size); 
wherein the terminal performs PDCCH blind detection in the corresponding control resource set (Sec. 3, Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET (control resource set)… Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload.).
But NPL1 does not explicitly disclose configuring a respective candidate DCI payload size for different terminals.
However, in the same field of endeavor, Kim discloses configuring a respective candidate DCI payload size for different terminals ([0062] The BS determines the format of the PDCCH according to DCI that is to be transmitted to the UE and attaches a CRC to the control information; [0063] The CRC is masked with a unique identifier (Radio Network Temporary Identifier (RNTI)) according to the method of use of the PDCCH or the possessor of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (for example, a Cell-RNTI (C-RNTI)) of the UE is masked with the CRC; thus the base station can configure a respective candidate DCI for different terminals by using an identifier masked with the CRC.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 29, based on the above further teachings from NPL1 and the teaching from Kim, to derive the limitations of claim 30, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of 

Regarding claim 47, NPL1 discloses the limitations of claim 29 as set forth. But NPL1 does not disclose a network device comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the method according to claim 29.
However, in the same field of endeavor, Kim discloses a network device comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the method for transmitting information about candidate DCI sizes in order to enable a UE to perform blind detection on a PDCCH and determine DCI transmitted in the PDCCH (Abstract: A method for receiving a physical downlink control channel (PDCCH) in a wireless access system for supporting multi-carriers as one embodiment of the present invention comprises the steps of: performing blind decoding in a search space allocated in a terminal to search for a PDCCH; and receiving the PDCCH including downlink control information (DCI) having a size adjusted in the search space; [0228] The UE may receive a PDCCH from the eNode-B through the monitored SS (S950); [0237], [0238] and Fig. 11: base station (= a network device) with  Processor 1130, memory 1190; [0245] For example, software code can be stored in a memory unit 1180 or 1190 so as to be executed by a processor 1120 or 1130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 29, based on the above teachings from Kim, to derive the limitations of claim 47, because the modification uses prior art elements according to their established functions to produce a predictable result that is .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kim, and further in view of NPL3.

Regarding claim 31, NPL1 and Kim disclose the limitations of claim 30 as set forth, and  NPL1 further discloses transmitting a first indication information for indicating a candidate downlink control information (DCI) payload size (Sec. 3: Option 3: DCI header including payload size information can be separately sent by gNB.).
 But NPL1and Kim do not disclose wherein the step of transmitting first indication information to the terminal, comprises: transmitting, by high layer signaling, the first indication information to the terminal. 
However, in the same field of endeavor, NPL3 discloses that candidate downlink DCI payload sizes may be communicated to a UE by a base station via higher layer signaling so that a UE can perform blind decoding (Sec. 2.2, Option #1: For example, the gNB can configure a set of potential DCI payload sizes for an UE by higher layer signalling. The UE can do blind decoding based on the configured potential DCI payload sizes. In this way, the blind decoding complexity can be decreased significantly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Kim as applied to claim 30, based on the above teaching from NPL3, to derive the limitations of claim 31, because the first indication information includes candidate DCI payload sizes, and the modification uses prior art elements according to their established functions to produce a predictable result that is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Baldemair et al. (US 20110292887 A1) – Blind detection of PDCCH with variable DCI payload size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471